Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 1 of 17




              EXHIBIT                       1-2
   Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 2 of 17
                                                                               9/23/2019 5:08:25 PM
                                                                               Marilyn Burgess - District Clerk
                                                                               Harris County
                                                                               Envelope No: 37050186
                                                                               By: CUERO, NELSON
                                                                               Filed: 9/23/2019 5:08:25 PM




August 27, 2019

Marilyn Burgess
Harris County District Clerk
201 Caroline Street,
Houston, Texas 77002

       RE: Cause No.                 ; Arlington Home, Incorporated V.
                                                                                 ~*
                                                                             ~vriters
                                                                                   at
       Lloyd's, London (FIKIA Certain Underwriters At Lloyd's, Londo1'f:JJ.n the _ _
       Judicial District Court, Harris County, Texas.              Ir'~~.
                                                                       O~)

Dear Ms. Burgess:                                                   1J
                                                                   0
       Please prepare one (1) civil process citations f o  D· i t ing to have them be served by
                                                         ter
a representative at LDM, and if your county will provid · m to our server by email please
forward copies of the citations to Sean Hollenbeck at sea      process.com when ready:
                                                      ~
    1. C/O Lloyd'S America, Inc., 25 West 53r~tteet, Floor 14, New York, New York
       10019-5401                                0~
                                                ,;ff;,
                                                : (();"
        We will provide a copy of the file-s~ed petition to the process server. Please contact
Sean Hollenbeck at sean@ldmprocess.co~r by telephone at (469) 291-5005 once the citations
are ready. I understand that there is a cha~k- for this service and believe that charge has been paid
along with the filing of this docume~~ associated petition.

        Please contact me at   83"~432  if our process server does not accept email and/or pick
up the citations (if necessary~~; a week of them being ready. If any additional information is
needed, feel free to contact  ffice. Thank you for your cooperation and assistance.
                           g
                        U                     Sincerely yours,
                      (~
                     o~y


               ~VJ
            §;::rg
         ~                                    Chad T. Wilson
                                              Texas State Bar No. 24079587
                                              CWilson@cwilsonlaw.com
     Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 3 of 17
                                                                                                        9/23/2019 5:08 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37050186
                             2019-69121 I Court: 061                                                      By: Nelson Cuero
                                                                                                 Filed: 9/23/2019 5:08 PM




ARLINGTON HOME, INCORPORATED,  §                              IN THE JUDICIAL COURT OF
                               §
     Plain tiff,               §
                               §
V.                             §
                               §                                     HARRIS   CO~, TEXAS
UNDERWRITERS AT LLOYD'S, LONDON§                                               ~
(F/K/A CERTAIN UNDERWRITERS AT
LLOYD'S, LONDON),
                               §
                               §                                            ~
                                                                              a
                               §                                           o~
                               §                                      •   ~DISTRICT COURT
                                                                  ~
     Defendant.
                                                                 ~



                 PLAINTIFF'S ORIGINAL PETITION,# DEMAND,
                        AND REQUEST FOR DISC~URE


TO THE HONORABLE JUDGE OF SAID                COUR~


       COMES NOW, Arlington Home,          In~~~ff'), and files Plaintiff's Original Petition,
Jury Demand, and Request for         Disclo~~complaining     of Underwriters at Lloyd's, London

(f/k/a Certain Underwriters at   Lloyd's~~don) ("Underwriters") (or "Defendant") and for cause
                                     "u
of action, Plaintiff respectfully sh~he following:

                               ~QCOVERY CONTROL PLAN
I.     Plaintiff intends   u~uct discovery under Level 3, Texas Rules of Civil Procedure 190.4.
                   0
                       if                    PARTIES

2.     Plaintif~ngton Home, Inc., resides in Harris County, Texas.
3.     D~t,            Underwriters at Lloyd's, London (f/k/a Certain Underwriters at Lloyd's,

       London), is a foreign insurance company, engaged in the business of insurance in the State

        of Texas. Plaintiff requests service of citation upon Underwriters, through its registered

        agent for service: C/O Lloyd's America, Inc., 25 West 53rd Street, Fl 14, New York,
     Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 4 of 17




       New York 10019-5401. Plaintiff requests service at this time.

                                          JURISDICTION

4.     The Court has jurisdiction over Underwriters because this Defendant engages in the

       business of insurance in the State of Texas, and the causes of          actio~rise   out of
                                                                                   .§;;
       Underwriters' business activities in the state, including those in Harris ~~y, Texas, with

       reference to this specific case.                                       ,~
                                                                          o~

                                                 VENUE                  !?§
                                                                       <>~)

5.     Venue is proper in Harris County, Texas because the      insur~roperty is located in Harris
                                                                   ~
       County, Texas, and all or a substantial part of the even~~ing rise to this lawsuit occurred
                                                            ~
       in Harris County, Texas. TEX. CIV. PRAC.          &~.CODE§ 15.032.
                                                          ~'=
                                                 FAC~
6.     Plaintiff asserts claims for breach of ii:J'f:act, negligence, gross negligence, negligent

       hiring, violations of sections 541      ~~2 of the Texas Insurance Code, and violations of
                                            cg
       the Texas DTPA.                    !@
                                    "~
7.     Plaintiff owns an Underw~ at Lloyd's, London (f/k/a Certain Underwriters at Lloyd's,

       London) insurance pQij2 number V579900R2 ("the Policy"). At all relevant times,
                            ~~
       Plaintiff owned ~e@1ured premises located at 10 East Bend Lane Houston, Texas 77007

        ("the Prope.+.~
                   t~(QV

8.     Unde~ at Lloyd's, London (f/k/a Certain Underwriters at Lloyd's, London) or its
              g
        ag~ld the Policy, insuring the Property, to Plaintiff. Underwriters at Lloyd's, London

        (f/k/a Certain Underwriters at Lloyd's, London) represented to Plaintiff that the Policy

        included hail and windstorm On or about March 9, 2018, the Property sustained extensive


                                                     2
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 5 of 17




        damage resulting from a severe storm that passed through the Houston, Texas area.

9.      In the aftermath of the hail and windstorm, Plaintiff submitted a claim to Underwriters

        against the Policy for damage to the Property.         Underwriters assigned claim number

        265220 to Plaintiffs claim.                                               *
                                                                                 ,.
10.     Plaintiff asked Underwriters to cover the cost of damage to the PropQ""'- ursuant to the

        Policy.                                                                ,~
                                                                             ()~

11.     Underwriters hired or assigned its agent, Embry, to inspect      an~~ust
                                                                         ()~
                                                                                 the claim.     Embry

        conducted an inspection on or about July 27, 2018,     accordi~o the information contained
                                                                     ~
        in his estimate. Embry's findings generated an       esti~of damages totaling 41,835.39.
                                                               ~
        After application of depreciation and two pJ(2%) of dwelling limit deductible,
                                                          ~
        Plaintiff was left without adequate funds to ~e repairs on the entirety of their claim.

12.     Underwriters, through its agent,   Embry~cted a substandard and improper inspection
         of the Property, which grossly   un~~ed the cost ofrepairs in its estimate and yielded
                  . .               d  cg
         an unrea1ist1c amount to un e~ coverage.

13.     Underwriters and Embry     ~qltimately refused full coverage which includes, but is not
                                  ()
        limited to, replaceme~~the roof and additional exterior damage. Specifically, Embry

         found damage t u A e interior of Plaintiff's property. The third-party inspector hired to

         review the da~e to the Property found damage to both the interior and exterior, namely
                     <>;:£et?o
         the   roof~Vwas completely absent from Embry's estimate. The storm compromised the
         in~f the roof all owing water to travel into and cause damage to the foll owing areas
         of the interior: Master closet, master bedroom, balcony, upstairs hall way, stairs 1, stairs 2,

         dining room, bedroom, yellow bedroom, downstairs hallway, kitchen, pantry, downstairs


                                                    3
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 6 of 17




        closet, blue room, nursery and nursery closet.

14.     The damage to Plaintiffs Property is currently estimated at$ 91, 183.58

15.     Embry had a vested interest in undervaluing the claims assigned to him by Underwriters in

        order to maintain his employment.                                           *
                                                                                   .$;,
16.     Furthermore, Embry was aware ofPlaintiff s two percent (2%) of dwe~mit deductible

        prior to inspecting the Property. Embry had advanced knowled~f the damages he
                                                                          o~--


                                                             tP"§
        needed to document in order to be able to deny the claim.
                                                                       O~)

17.     Embry misrepresented the actual amount of damage Pl~ff's Property sustained in
                                                                   0
        addition to how much it would cost to repair     ~damage. Embry made these
                                                       ~
        misrepresentations as a licensed Texas adjuster~he hope that Plaintiff would rely on
                                                         ~~
        his expertise and accept the bad faith   estima~   a true representation of the damages.

18.     After reviewing Plaintiffs Policy,   Emb~represented
                                                i[!JJl
                                                             that the damage was caused by

        non-covered perils. Embry used     ~~ertise to fabricate plausible explanations for why
        visible damage to Plaintiffs   Pr@J~ would not be covered under the policy.
19.     As stated above,   Underwri~d Embry improperly and unreasonably adjusted Plaintiff's
        claim. Without     limita.t~9underwriters and Embry misrepresented the cause of, scope of,
                              ((§)»
        and cost to rept»~lhages to Plaintiffs Property, as well as the amount of insurance

        coverage for u~ntiff s claim or loss under the Policy.
                    o~@J"
20.     Unde~ and Embry made these and other false representations to Plaintiff, either
               g
        k~ly or recklessly, as a positive assertion, without knowledge of the truth.

        Underwriters and Embry made these false representations with the intent that Plaintiff act

        in accordance with the misrepresentations regarding the grossly deficient damage and


                                                   4
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 7 of 17




        repair estimates prepared Embry.

21.     Plaintiff relied on Underwriters and Embry's misrepresentations, including but not limited

        to those regarding coverage, the cause of, scope of, and cost to repair the damage to

        Plaintiffs Property. Plaintiffs damages are the result of Plaintiffs     rel~e    on these
                                                                                  .·~
        misrepresentations.                                                   ~<@
22.     Upon receipt of the inspection and estimate reports from Embry, ,,~erwriters failed to
                                                                     o~~-·


        assess the claim thoroughly. Based upon Embry's grossly      unrf~nable,
                                                                      o~a;so
                                                                                 intentional, and

        reckless failure to investigate the claim properly        p~o      underpaying coverage,

        Underwriters failed to provide coverage due      under~~ Policy,     and Plaintiff suffered
                                                            ~
        damages.                                         ~~
                                                          ~
23.     Because Underwriters and Embry failed           ~ovide   coverage for Plaintiffs insurance

        claim, Plaintiff has been unable to    com~,any substantive repairs to the Property.   This

        has caused additional damage to       P~s Property.
24.     Furthermore, Underwriters   and~ry failed to perform their contractual duties to Plaintiff
                                    !>   %J
        under the terms of the ~~·             Specifically, Embry performed an unreasonable and

        substandard   inspecti~~Q allowed Underwriters to refuse to pay full proceeds due under
        the Policy, althoOt:lJI'll'e demand was made for an amount sufficient to cover the damaged

        Property, anrl~ conditions precedent to recover upon the Policy were carried out by
                    o~(QT
        Plaintif~G
25.
               ©>
        U~ters and Embry's misrepresentations, unreasonable delays, and continued denials

        constitute a breach of the statutory obligations under Chapters 541 and 542 of the Texas

        Insurance Code. Thus, the breach of the statutory duties constitutes the foundation of a


                                                    5
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 8 of 17




        breach of the insurance contract between Defendant and Plaintiff.

26.     Underwriters and Embry's conduct constitutes a violation of the Texas Insurance Code,

        Unfair Settlement Practices. TEX. INS. CODE §541.060(a) (1). Underwriters and Embry

        have failed to settle Plaintiff's claim in a fair manner, although they   wer~are     of their
                                                                                     .f};;,
        liability to Plaintiff under the Policy. Specifically, Underwriters and E ( f have failed to,

        in an honest and fair manner, balance their own interests in maximi~ gains and limiting
                                                                              o~'O

        disbursements, with the interests of Plaintiff by failing to   tim~l~ Plaintiff coverage due
        under the Policy.                                               ~
                                                                       ~
27.     Underwriters and Embry's conduct constitutes a    viol~ of the Texas Insurance Code,
                                                           ~
        Unfair Settlement Practices.     TEX. INS. CODA___~l.060(a) (2) (A). Underwriters and
                                                         ~
        Embry failed to provide Plaintiff a reasonabl~planation for underpayment of the claim.

28.     Additionally, after Underwriters      recei~ift~rory demand on or about April 24, 2019,
        Underwriters has not    communica~at any future settlements or payments would be
        forthcoming to pay for the     en~~oss covered under the Policy, nor did it provide any
        explanation for failing to   s~Plaintiff's claim properly.
29.     Underwriters and    Em~q conduct constitutes a violation of the Texas Insurance Code,
                             ~~
        Unfair Settleme~~'abtices. TEX. INS. CODE §541.060(a) (4). Embry performed a

        biased and int~ionally substandard inspection designed to allow Underwriters to refuse
                     o~~

        to   provi~l coverage to Plaintiff under the Policy.
                 g
30.      S~lly, Underwriters and Embry performed an outcome-oriented investigation of

        Plaintiff's claims, which resulted in a biased, unfair, and inequitable evaluation of

        Plaintiff's losses on the Property.


                                                    6
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 9 of 17




31.     Underwriters' conduct constitutes a violation of the Texas Insurance Code, Prompt

        Payment of Claims. TEX. INS. CODE §542.055. Due to Embry subpar inspection,

        Underwriters failed to reasonably accept or deny Plaintiff's full and entire claim within the

        statutorily mandated time after receiving all necessary information.
                                                                         ·~
                                                                                    *
32.     Underwriters' conduct constitutes a violation of the Texas Insur~ode, Prompt

        Payment of Claims.       TEX. INS. CODE §542.056.              Due tq;,,~mbry's intentional
                                                                           <>~
        undervaluation of Plaintiff's claims, Underwriters failed to   me~s
                                                                       "@'r obligations under the
        Texas Insurance Code regarding timely payment of the        ~m.        Specifically, Embry's
                                                                   ~
        understatement of the damage to the Property caused ~erwriters to delay full payment
                                                               ~
        of Plaintiffs claim longer than allowed, and PlaJlA.~
                                                           ~as not received rightful payment for
                                                         ~or
        Plaintiffs claim.                              ({:::

33.     Underwriters and Embry's wrongful       ·~~omissions have forced Plaintiff to retain the
        professional services of the   attorn~~d law finn representing him with respect to these
                     .                      ~
        causes of act10n.                ~

                                       "~
                 CAUSES ~                CTION AGAINST DEFENDANT
       UNDERWRITERS AT                   D'S LONDON SUBSCRIBING TO POLICY NO.
                    ~~                      V579900R2

34.     All paragraphs o~the fact section of this petition are hereby incorporated into this

         section.      ,~
                      "~CY'
                    ~ifj           BREACH OF CONTRACT
                g
35.     U~ters is liable to Plaintiff for intentional violations of the Texas Insurance Code,

         and intentional breach of the common law duty of good faith and fair dealing. It follows,




                                                   7
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 10 of 17




         then, that the breach of the statutory duties constitutes the foundation of an intentional

         breach of the insurance contract between Underwriters and Plaintiff.

36.      Underwriters' failure and/or refusal to pay adequate coverage as obligated under the Policy,

         and under the laws of the State of Texas, constitutes a breach of Underwr~' insurance

         contract with Plaintiff.                                                al@
                                                                                ·~


                NONCOMPLIANCE WITH THE TEXAS INSURANCE~DE:
                       UNFAIR SETTLEMENT PRACTICES                         if!?-
37.      Underwriters' conduct constitutes multiple violations of   th~s Insurance Code, Unfair
         Settlement Practices. TEX. INS. CODE §541.060(a). ~iolations under this article are
                                                                   ~
         actionable by TEX. INS. CODE §541.151.                ~~
                                                             ~
38.      Underwriters' unfair settlement practice of ~epresenting to Plaintiff material facts

         relating to coverage constitutes an   unfa~od of competition and a deceptive act or
                                                  '~
         practice in the business of insurance~. INS. CODE §541.060(a) (1).

39.      Underwriters' unfair settlement    ~tice      of failing to attempt in good faith to make a

         prompt, fair, and   equitable,,s~ment of the      claim, even though Underwriters' liability
                                     ~
         under the Policy was re~ably clear, constitutes an unfair method of competition and a

         deceptive act or   pra~""\in the business of insurance.   TEX. INS. CODE §541.060(a) (2)
                             g~
         (A).          ~(j
40.      Underw;R~~nfair         settlement practice of failing to provide Plaintiff a prompt and

         reason~explanation of the basis in the Policy, in relation to the facts or applicable law,
         fo~~rpayment and denial of the claim, constitutes an unfair method of competition and
         a deceptive act or practice in the business ofinsurance. TEX. INS. CODE §541.060(a) (3).



                                                   8
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 11 of 17




41.      Underwriters' unfair settlement practice of refusing to pay Plaintiffs full claim without

         conducting a reasonable investigation constitutes an unfair method of competition and a

         deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a) (7).

               NONCOMPLIANCE WITH THE TEXAS INSURANCE                          CODE;;~
                      THE PROMPT PAYMENT OF CLAIMS                                 .·~
                                                                                   ~
42.      Underwriters' conduct constitutes multiple violations of the Texas   Ins~e  Code, Prompt
                                                                           ~
         Payment of Claims. All violations made under this article are a r l e under TEX. INS.

         CODE §542.060.                                              <6~
43.      Underwriters' delay in paying Plaintiffs claim followi~ceipt of all items, statements,
                                                                ~
         and forms reasonably requested and required, for lo~than the amount of time provided,
                                                          .~
         constitutes a non-prompt payment of the claim~X. INS. CODE §542.058.

             BREACH OF THE DUTY OF              GO~AITH AND FAIR DEALING
                                                  c~
44.      Underwriters' conduct constitutes a ~ffi of the common law duty of good faith and fair

         dealing owed to an insured in ins~ce contracts.

45.      Underwriters' failure to   acl,e~ely   and reasonably investigate and evaluate Plaintiff's
                                    ~
         claim, even though Und~1ters knew or should have known by the exercise of reasonable

         diligence that liabili ..As reasonably clear, constitutes a breach of the duty of good faith

         and fair        a~
                    deali~
                      o~               DTPA VIOLATIONS
                    ~u
46.      Unde~rs'        conduct constitutes multiple violations of the Texas Deceptive Trade

         Pr~s Act ("DTPA"), TEX. BUS. & COM. CODE 17.41-63.                   Plaintiff is a consumer

         of goods and services provided by Underwriters pursuant to the DTP A. Plaintiff has met



                                                   9
Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 12 of 17




   all conditions precedent to bring this cause of action against Underwriters. Specifically,

   Underwriters' violations of the DTPA include, without limitation, the following matters:

   A.       By its acts, omissions, failures, and conduct, Underwriters has violated sections

            17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA.   Underw~'    violations
                                                                          ·~
            include, (1) unreasonable delays in the investigation, adjustme~ resolution of

            Plaintiffs claim, (2) failure to give Plaintiff the benefit of th~ubt, and (3) failure
                                                                           Q~~

            to pay for the proper repair of Plaintiff's property     ~~
                                                                    Qr       liability has become

            reasonably clear, which gives Plaintiff the        r~to        recover under section
                                                              @;\
             11.46(b)(2).                                    rm21
                                                           ~
   B.       Underwriters represented to Plaintiff t1¥1:l~ Policy and Underwriters' adjusting
                                                     ~
            agent and investigative services had c~cteristics or benefits they did not possess,

            which gives Plaintiff the right   to)~~erunder
                                               @!"'
                                                           section 17.46(b)(5) of the DTPA.

   C.       Underwriters represented     ~aintiff that Underwriters'        Policy and adjusting

             services were of a   parti~~standard, quality, or grade when they were of another,
                              !>~
            in violation of sec~ 7.46(b )(7) of the DTPA.

   D.        Underwriters   ~gsed the Policy and adjusting services with the intent not to sell
            them as   ~~ed, in violation of section l 7.46(b)(9) of the DTPA
   E.       Unde~ters
               o~r
                      breached an express warranty that the damages caused by wind and

             ~ould be covered under the Policy.          This breach entitles Plaintiff to recover
            ~
        ~~nder sections 17.46(b) (12) and (20) and 17.50(a) (2) of the DTPA.

   F.        Underwriters' actions are unconscionable in that Underwriters took advantage of

             Plaintiffs lack of knowledge, ability, and experience to a grossly unfair degree.


                                                10
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 13 of 17




                 Underwriters' unconscionable conduct gives Plaintiff a right to relief under section

                 17.50(a) (3) of the DTPA; and

         G.      Underwriters' conduct, acts, omissions, and failures, as described in this petition,

                 are unfair practices in the business of insurance in violation of sect~} 7.50(a)(4)
                                                                                     ·~
                 of the DTP A.                                                    ar@
47.      Each of the above-described acts, omissions, and failures of Unde~ters is a producing
                                                                             o~-

         cause of Plaintiffs damages. All of Underwriters' acts,          o~~ons,
                                                                          o~
                                                                                    and failures were

         committed "knowingly" and "intentionally," as defined         ~e Texas Deceptive Trade
                                                                      0
         Practices Act.                              ~@@
                                                    ~
                                           KN OWLED~
                                                            ~-
48.      Defendant made each of the acts described      ~ve,     together and singularly, "knowingly,"

         as defined in the Texas Insurance    Cod~ each was a producing cause of Plaintiff's
         damages described herein.          ~
                                    WA# AND ESTOPPEL

49.
                                     "%J
         Defendant waived and is,~pped from asserting any coverage defenses, conditions,
               .                . ()                    . d.             .    f . h 1
         exc1us10ns, or    excep~  to coverage not contame m any reservat10n o ng ts etter to

         Plaintiff.         (}Q~
                      0
                          if;                DAMAGES

50.      The d a *caused to the Property have not been properly addressed or repaired since the
                g
         cl~s made, causing further damage to the Property, and undue hardship and burden

         to Plaintiff. These damages are a direct result of Defendant's mishandling of Plaintiff's

         claims in violation of the laws set forth above.


                                                   11
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 14 of 17




51.      Plaintiff currently estimates that actual damages to the Property under the Policy are $.

52.      Plaintiff would show that all of the aforementioned acts, taken together or singularly,

         constitute the producing causes of the damages sustained. The above described acts,

         omissions, failures, and conduct of Defendant has caused Plaintiffs            d~ges,    which
                                                                            ·~
         include, without limitation, the cost to properly repair Plaintiff'~erty and any

         investigative and engineering fees incurred.                            ,~
                                                                                <>~
53.      For breach of contract, Plaintiff is entitled to regain the   benefitr!'~s
                                                                            <>~] bargain, which is the
         amount of his claims, consequential damages, together         w~{Jomey' s fees.
54.      For noncompliance with the DTP A and Texas Insuranc~de, Unfair Settlement Practices,
                                                                    ~
         Plaintiff is entitled to actual damages, which   in9,\__~.~he loss of benefits owed pursuant to
                                                           ~
         the Policy, mental anguish, court costs, and     ~rney's      fees. For knowing and intentional

         conduct of the acts described above, Pl,asks for three (3) times his actual damages.

         TEX. INS. CODE §541.152 and        T~~S. & COM. CODE 17.SO(b) (!).
55.      For noncompliance with      Texa~~urance Code, Prompt Payment of Claims, Plaintiff is
         entitled to the amount of   h~ms, plus an eighteen percent (10%) per annum penalty on
         those claims, as   dama~gs well as pre-judgment interest and reasonable attorney's fees.
         TEX. INS.   co~.060
56.      For breach of''.lfu. common law duty of good faith and fair dealing, Plaintiff is entitled to
                     ";£@"
         compen~ damages, including all forms of loss resulting from Defendant's breach of
                ©
         du~~ch as additional costs, economic hardship, losses due to the nonpayment of the

         amount Underwriters owed, exemplary damages, and damages for emotional distress.




                                                    12
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 15 of 17




57.      Defendant's breach of the common law duty of good faith and fair dealing was committed

         intentionally, with a conscious indifference to Plaintiffs rights and welfare, and with

         "malice," as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

         Code. These violations are the type of conduct which the State of Texas pro~ its citizens
                                                                                     .§:;
         against by the imposition of exemplary damages. Therefore, Plaintif~~s the recovery

         of exemplary damages in an amount determined by the finder of fa~"ufficient to punish
                                                                            o~-

         Defendants for their wrongful conduct, and to set an      examr~ deter Defendants and
                                                                        ~
         others from committing similar acts in the future.
                                                                    ~
                                                                     1:J
58.      For the prosecution and collection of this claim, Plaint~s been compelled to engage the
                                                            ~
         services of the attorneys subscribed to this   ple~~ Therefore, under Chapter 38 of the
                                                          «!Q)
         Texas Civil Practices and Remedies Code,       ~ions    541 and 542 of the Texas Insurance

         Code, and section 17.50 of the DTP,,ntiff is entitled to recover a sum for the

         reasonable and necessary services   ~ntiff's attorneys in the preparation and trial of this
         action, including any appeals   t~9court of Appeals and/or the Supreme Court of Texas.
59.      As required by Rule   47(~~ Texas Rules of Civil Procedure, Plaintiff's counsel states
                                  CQ
         that the damages   sou~are    in an amount within the jurisdictional limits of this Court. As

         required by   Ru1tJ>a4)    of the Texas Rules of Civil Procedure, Plaintiff's counsel states

         that Plaintiff~s
                   o~·~
                          only monetary relief of no less than $200,000.00, but no more than

         $1,000,~0, including damages of any kind, penalties, costs, expenses, pre-judgment
                g
         inti$, and attorney fees. A jury will ultimately determine the monetary relief actually

         awarded, however. Plaintiff also seeks pre-judgment and post-judgment interest at the

         highest legal rate.


                                                   13
      Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 16 of 17




                                   REQUESTS FOR DISCLOSURE

60.      Under Texas Rules of Civil Procedure 190 and 194, Plaintiff requests that Defendant disclose,

         within fifty ( 50) days from the date this request is served, the information or material described

         in Rules 190.2(b)(6) and 194.2.



61.
                                            JURY DEMAND                                ~~
                                                                                       Q   *
         Plaintiff hereby requests a jury trial for all causes of action allege~rein, tried before a
                                                                                o~-

         jury consisting of citizens residing in Harris County, Texas.       ~tiff hereby tenders the
                                                                            o~
                                                                                  11




         appropriate jury fee.                                           {J
                                                                        ~
                                                PRAYER              r@@;j
                                                                  ~
         Plaintiff prays that Defendant, Underwriters at H_~s, London Subscribing to Policy No.
                                                            ~
V579900R2, Inc., be cited and served to appear,           ~    that upon trial hereof, , recovers from

Defendant, Underwriters at Lloyd's, London S.      ~~ng to Policy No. V579900R2, such sums as
                                                    ~©r
would reasonably and justly         compensa~ntiff in accordance with the rules of law and
procedure, as to actual,      consequential~~ treble damages under the Texas Insurance Code and
Texas Deceptive Trade Practices       ~~nd all punitive, additional, and exemplary damages as may
be found. In addition,    PlaintL~~uests the award of attorney's fees for the trial and any appeal
                                 ~~
of this case, for all cou~~ourt expended on Plaintiff's behalf, for pre-judgment and post-

judgment interest as   ~wed by law, and for any other relief, at law or in equity, to which Plaintiff
                     o~(9J'
may show    itsel~y entitled.
              ~cg                                                 Respectfully submitted,
           ~
                                                                   CHAD T. WILSON LAW FIRM PLLC

                                                                  By: Isl Chad T. Wilson


                                                     14
Case 4:20-cv-00367 Document 1-3 Filed on 02/03/20 in TXSD Page 17 of 17




                                             Chad T. Wilson
                                             Bar No. 24079587
                                             Patrick C. McGinnis
                                             BarNo. 13631900
                                             455 E Medical Center Blvd, Ste 555
                                             Webster, Texas 77598
                                             Telephone: (832) 415.~32
                                             Facsimile: (281) 940-:~~
                                             eservice@cwilsol)~om
                                             cwilson@cwilso£li#.com
                                             pmcginnis@c~nlaw.com
                                                        o~--


                                             A'ITORNff-~R PLAINTIFF
                                                      o~
                                                  <Q
                                                 00
                                            ~~
                                       <tl{))~
                                       ~
                                  o~
                                 ~
                                ~o
                            cg
                           cw
                        ~
                     (~


         ~~
              ~(j
             o~   '"
       ~cg
     ~



                                  15
